                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CHRISTIAN ADRIAN CHICOA,

             Plaintiff,

v.
                                              CIVIL ACTION FILE
                                              NO.: 1:19-CV-0817-ODE
CASAS LLC and CITY
LAUNDROMAT, INC.,

             Defendants.


          NOTICE TO TAKE VIDEOTAPED 30(b)(6) D0EPOSITION
     OF DESIGNATED CORPORATE REPRESENTATIVE OF CASAS LLC

       PLEASE TAKE NOTICE, that at 10:00 a.m. on October 2, 2019 at

Strickland & Schwartz, LLC, 2200 Century Parkway, N.E., Suite 1050, Atlanta,

Georgia 30345, the Plaintiff in the above-styled civil action will, pursuant to

Federal Rule of Civil Procedure 30(b)(6), proceed to take the videotaped

deposition of the designated corporate representative of Casas LLC, who is the

person with all information known or reasonably available to the Casas LLC on the

issues of:

       (1) Casas LLC’s discovery responses;

       (2) Safe practices, polices, and procedures for inspecting and maintaining

all of Casas LLC’s properties;
      (3) Prior and subsequent inspections, maintenance and repairs done at the

Subject Casas LLC property (including but not limited to the City Laundromat);

      (4) Prior store front crashes or curb jumps by vehicles at all of Casas LLC’s

properties and/or properties owned or managed by the owners of Casas LLC;

      (5) Subsequent store front crashes by vehicles at all of Casas LLC’s

properties and/or properties owned or managed by the owners of Casas LLC;

      (6) Building codes and standards for the subject Casas LLC property

(including but not limited to the City Laundromat);

      (7) Placement of bollards at all of Casas LLC’s properties and/or properties

owned or managed by the owners of Casas LLC;

      (8) Casas LLC’s knowledge of the risk of store front crashes or curb jumps

by vehicles prior to the subject incident;

      (9) Casas LLC’s knowledge of the risk of store front crashes or curb jumps

by vehicles subsequent to the subject incident;

      (10) Practices, polices, and procedures for identifying hazards or potential

hazards in areas of ingress or egress, sidewalks, outdoor walkways, and/or areas

adjacent to parking spaces at any of Casas LLC’s properties and/or properties

owned or managed by the owners of Casas LLC;




                                             2
      (11) Any communications between the owners, agents or employees of

Casas LLC and any other person(s) regarding the placement of outdoor seating in

front of the subject City Laundromat location and adjacent to parking spots;

      (12) Any research investigation or inquiry by or on behalf of Casas LLC

regarding safety implications of placing outdoor seating in front of the subject City

Laundromat location and adjacent to parking spots; and

      (13) Any and all other business entities that the owner(s) of Casas LLC now

have or previously had any ownership interest in.

      The deposition will be taken upon oral examination before an officer

authorized by law to administer oaths and to take videotaped depositions for the

purposes of discovery and any other purpose allowed by law.

      This 28th day of August, 2019.




                          - Signature on following page -


                                         3
                                    FRIED ROGERS GOLDBERG LLC

                                    By: Adam P. Smith
                                        MICHAEL L. GOLDBERG
                                        Georgia Bar No. 299472
                                        ADAM P. SMITH
                                        Georgia Bar No. 899334
                                        Attorneys for Plaintiff

Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Michael@frg-law.com
Adam@frg-law.com




                                    4
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1B. This

pleading has been prepared in Times New Roman font, 14 point.


                                    By: Adam P. Smith
                                        ADAM P. SMITH




                                       5
                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and

foregoing Notice to Take Videotaped 30(B)(6) Deposition of Designated

Corporate Representative of Casas LLC upon all parties to this matter via

electronic filing to the following:

                                William D. Strickland
                            Strickland & Schwartz, LLC
                       2200 Century Parkway, N.E., Suite 1050
                               Atlanta, Georgia 30345

                                   Gene A. Major
                                  James W. Hardee
                                   Robyn M. Roth
                            Fain, Major & Brennan, P.C.
                       100 Glenridge Point Parkway, Suite 500
                              Atlanta, Georgia 30342

      This 28th day of August, 2019.

                                         FRIED ROGERS GOLDBERG LLC

                                         By: Adam P. Smith
                                             MICHAEL L. GOLDBERG
                                             Georgia Bar No. 299472
                                             ADAM P. SMITH
                                             Georgia Bar No. 899334
Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Michael@frg-law.com
Adam@frg-law.com

                                         6
